Bigelow, C. J.
The crime with which the prisoner was charged was clearly within the jurisdiction of the police court, and the sentence under which he is held is legal and valid. By Gen. Sts. c. 116, § 14, it is provided that police courts shall have jurisdiction of larcenies concurrently with the superior court where the property alleged to be stolen is not alleged to exceed the value of fifty dollars. In such cases the power of the court to impose punishment is expressly limited to fine and imprisonment in the jail or house of correction, excluding the state prison. This provision is a reenactment of St. 1857, c. 157, which was passed as a substitute for St. 1855, c. 448, after the latter had been pronounced unconstitutional by the court in Jones v Robbins, 8 Gray, 329, and was intended to obviate the objections to that statute by taking away from police courts the power to inflict an infamous punishment in case of aggravated larcenies by imposing a sentence of imprisonment in the state prison. Applying the reasoning and doctrine of the case of Jones v. Robbins to the case at bar, there can be no doubt that all larcenies, whether simple or aggravated, of property not alleged to exceed fifty dollars in value, are intended to be included within the jurisdiction of police courts, and that no constitutional right is violated by conferring this jurisdiction, because it is accompanied by a restriction on the authority of such courts, which prevents them from the imposition of an infamous punishment for such offences, and limits them to a sentence of a fine or of imprisonment in the jail or house of correction only. The legislation of the Commonwealth has been made to conform to the opinion of the court in Jones v. Robbins ; and, on a revision of the principles and views therein stated, we see no reason to doubt their substantial accuracy and soundness.
It has been suggested that the case of Commonwealth v. Nolan, 5 Cush. 288, is inconsistent with the doctrine laid down in Jones v. Robbins. But we do not understand it to be so. The question whether a previous conviction of larceny from the person by *554a police court would be a bar to another prosecution for the same offence in the higher court was not passed upon. The only point determined was that the higher court had jurisdiction of an indictment for larceny from the person, of property of less value than five dollars, notwithstanding police courts had also jurisdiction of the same offence. Prisoner remanded.